STRINGER, Judge.
Luis J. Feliciano seeks review of the order denying his motion for postconviction relief, which was filed pursuant to Florida Rule of Criminal Procedure 3.850. Feliciano raised two claims in his motion. We affirm the denial of claim two without comment. We reverse the denial of claim one based on our finding that Feliciano’s conviction for possession of a firearm while committing a felony violates the constitutional prohibition against double jeopardy because his conviction for attempted first-degree murder was enhanced based on the same use of a firearm. See Cleveland v. State, 587 So.2d 1145, 1146 (Fla.1991); Mendoza v. State, 941 So.2d 523, 525 (Fla. 3d DCA 2006).
Affirmed in part, reversed in part, and remanded.
CASANUEVA and SILBERMAN, JJ„ Concur.